Citation Nr: 1117520	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability, to include mild degenerative discogenic and osteoarthritic changes at L4 and L5.

2.  Entitlement to service connection for urticaria, claimed as a skin condition, allergies of the skin, redness, and a body itch.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996 and from February 2002 to July 2003.  He also has an unverified period of inactive duty service for approximately 5 years and 6 months.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).   

The issue of entitlement to a compensable rating for sinusitis-retention cyst of the left maxillary sinus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability, to include mild degenerative discogenic and osteoarthritic changes at L4 and L5, and urticaria, claimed as a skin condition, allergies of the skin, redness, and a body itch.  Unfortunately, based on review of the record, the Board finds that a remand is necessary in this case.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Initially, the Board notes that in August 2009, the Veteran submitted a statement from a private physician, Dr. D. R. Lugo, and a magnetic resonance imaging (MRI) report regarding his back disability.  Such evidence has not been considered by the RO, as such evidence was not of record when the RO last adjudicated the claim in the June 2009 Statement of the Case.  Further, the Veteran has not provided a waiver of consideration by the RO of such evidence.  As such, remand for initial consideration by the RO of the August 2009 Private Treatment Letter from Dr. D. R. Lugo and the July 2009 Lumbar Spine MRI Report from Perea Hospital is required under 38 C.F.R. § 20.1304(c) (2010).  

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Review of the evidence of record indicates that during an October 2009 conference before a Decision Review Officer (DRO), the Veteran claimed that he developed a skin condition as a result of chemical exposure, specifically jet engine fuel, in service and that he injured his back while working in service.  The DRO indicated that VA would schedule VA examinations to determine the nature and etiology of any present low back and skin disabilities.  The Veteran indicated in a September 2010 statement that he was never scheduled for such examinations.  Review of the claims folder is negative for any attempts by the RO to schedule the Veteran for VA examinations regarding the nature and etiology of any present low back and skin disabilities.  As such, the Board finds that VA examinations are necessary to ascertain whether any present low back and skin disabilities are related to the Veteran's service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to assist requires thorough and contemporaneous medical examinations that consider prior medical examinations and treatment in order to conduct complete evaluations of the Veteran's claims.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).
  
Additionally, in a September 2010 statement, the Veteran reported that he continued to receive treatment at the San Juan, the Commonwealth of Puerto Rico, VA Medical Center for his back and skin disabilities.  Therefore, a remand is necessary in order to obtain such outstanding records.  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1. The AMC/RO should obtain the Veteran's treatment records regarding his back and skin disabilities from the San Juan, the Commonwealth of Puerto Rico, VA medical center and associate these records with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA spine examination regarding the nature and etiology of his back disability.  All tests and studies deemed necessary by the examiner should be accomplished and the findings then reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to the Veteran's service.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.  

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA skin examination regarding the nature and etiology of his skin disability.  All tests and studies deemed necessary by the examiner should be accomplished and the findings then reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability is related to the Veteran's service, to include exposure to chemicals such as jet fuel.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.  

4.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence, to include the August 2009 Private Treatment Letter from Dr. D. R. Lugo and the July 2009 Lumbar Spine MRI Report from Perea Hospital.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

